MorgaN, J.,
dissenting. A submission is a covenant by which persons who have a lawsuit or difference with one another name arbitrators to decide the matter and bind themselves reciprocally to perform what shall be arbitrated. C. C. 3099. Parties may submit either all their differences or only some of them in particular, and likewise they may submit to arbitration a lawsuit already instituted or only in contemplation, and generally every thing which they are concerned in or which they may dispose of. C. C. 3102.
It is usual to undergo a penalty of a certain sum of money in the submission, which the person vrho shall contravene the award, or bring appeal therefrom, shall be bound to pay to the other who is willing to abide by it; but this covenant is not essential, and the submission may subsist without the penalty. C. C. 5100.
The award, in order to be put in execution, ought to be approved by *503the judge, but this formality is only intended to invest the award ivith a sufficient authority to insure its execution, and not to submit to the judge the examination of its merits, except an appeal is brought before him. C. C. 3129.
He who is not satisfied with the award may appeal from it, though the parties had renounced such appeal by the submission; but the appellant, before being heard on his appeal, ought to pay the penalty stipulated in ■the submission, if any has been stipulated. O. 0. 3130.
The foregoing are literal extracts from the Civil Code.
Plaintiff claimed from the defendant a sum of money. They differed with one another as to the indebtedness. They agreed to submit their-differences to arbitrators. They stipulated a penalty of ten-thousand dollars in case either party refused to abide by the award which might be made. The arbitrators fixed the sum due to plaintiff. Zuntz refused to comply with their award. To put the award in execution Hunt sought the approval of the judge. He sought it in the only way he could obtain it, that is, by suit. Suit was the only way by which he could execute it, for the mere approval of the j udge would have amounted to nothing unless his approval had the force of a judgment which could be executed. The judge approved of the award by rendering judgment in Hunt’s favor. Zuntz appeals. He is entitled to his appeal under the law cited, but there is a condition precedent to this right; this is, that he should pay the penalty stipulated. This he has not done. I do not think that he should be heard until he has complied with his self-imposed contract. In my opinion, his appeal should be dismissed.